Title: Thomas Jefferson to Eli Alexander, 22 December 1809
From: Jefferson, Thomas
To: Alexander, Eli


          
            Sir
             
                     Monticello 
                     Dec. 22. 09.
          
          
		  
		  
		  When I met with you on Lego the other day I had not been on the lands before for 9. years, and was not from recollection of the ground perfectly possessed of the questions between us. I have since rode over them again
			 & again with care. it will appear to any person on view of the ground, 1.
			 that you have not cleared an acre; the distinction between clearing & belting being too familiar to every one to be confounded.
			  
		  2. that you have not inclosed an acre; the suffering the dividing fence between Shadwell & Lego to go down, & instead of it the running another diagonally through Lego, no more incloses these grounds than they were before between the Shadwell fence & Pantops fence. 3. I cannot admit that I ever gave consent to clear in the center of the Lego tract, & thereby, for a very pettyfogging portion of rent render the whole tract useless to myself. I do not remember the conversation in which you suppose I gave the consent, nor the
			 particular terms of description you used as to the lands you wished to 
                  
                  
                  
                  
                  
                  clear; but I remember we had a conversation & that I
			 understood the lands to be such as the lease contemplated, adjacent to Shadwell, and on riding to the ground I see the very lands on the Shadwell line, which were intended in the lease, are still uncleared. I observe too that you have cultivated, probably every year, a considerable portion of lands on the Shadwell tract which were not leased to you. the lease there was expressly confined to the 8. fields of 320. acres.
          For the sake of concord I will make this proposition, that you shall retire within the original words & intention of the lease, to wit, the 8. fields of 40. acres each on  at Shadwell ( with a liberty to clear on the part of Lego adjoining to Shadwell, (which are the very words of the lease) 10. acres a year to be fixed adjacent to the former clearings by agreement between the parties, (which are also the words of the lease.)
          On my part I will agree that you may take the crop of wheat you have sowed this year on the belted lands, & will release you from the claims of lan rent for the lands you have belted or cleaned up on 
                  at Lego, or cultivated on Shadwell outside of the 8. fields, which lands on the outside were not leased to you. these claims of rent would be of 10/ an acre for all the lands of Shadwell which you have cultivated outside of the 8. fields, & for every year they have been cultivated, this being the rent agreed on for the 8. fields, to wit 5.D. for 3. years culture. also a Dollar an acre for the year 1809 for all the belted you have belted or cleaned on Lego. this might indeed be extended to the whole you say you have inclosed, whether cleared or not; the very words of the lease saying that for the 4th & succeeding years you shall pay 1.D. for every acre which you shall inclose on Lego between Shadwell & Hickman’s branch. in
			 this way, for the trouble of belting certain lands & cleaning up others you will have and making a fence through Lego instead of keeping up the one on the Shadwell line as ought to have been done, you will have the crops of tobacco, corn & small grain you have taken off of them, a release of several Years rents for the lands of Shadwell cultivated without permission of the lease, and of the trespass thereby committed.
          Should this proposition not be accepted, then I propose a reference to Arbitrators, without delay, who shall go & decide on a view of the grounds; and for this purpose I will concur with you in making the appointment. in the mean time accept the assurances of my good will & respect.
          
            Th:
            Jefferson
        